Citation Nr: 1427356	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  13-00 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss.  

3.  Entitlement to service connection for arthralgia, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

4.  Entitlement to service connection for chronic fatigue, to include as due to an exposure to Agent Orange, as undiagnosed illness or a medically unexplained multisymptom illness.  

5.  Entitlement to service connection for a pituitary/brain tumor.  

6.  Entitlement to service connection for headaches, to include as due to pituitary/brain tumor.  

7.  Entitlement to service connection for a respiratory disability, to include asbestosis.  

8.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 21, 1961 to April 1965.  He served on active duty in the United States Army from December 1967 to August 1973 and from September 1990 to June 1991.  He served in the Army National Guard on full time training duty (FTTD) from September 1986 to April 1987.  He had periods of active duty for training (ADT/ACDUTRA) from May 13, 1988 to July 25, 1988, and from January 23, 1961 to April 20, 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge via videoconference in April 2014.

The issues of service connection hearing loss, arthralgia, fatigue, a pituitary/brain tumor, headaches, a respiratory disability, and an initial rating higher than 30 percent for PTSD being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran did not file a substantive appeal with a January 1990 rating decision denying service connection for a back disability or submit any pertinent evidence within the appeal period.  

2.  The evidence received more than one year after the Veteran was notified of the January 1990 rating decision denying a back disability includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim. 

3.  The Veteran did not file a substantive appeal with a January 1990 rating decision denying service connection for hearing loss or submit any pertinent evidence within the appeal period.  

4.  The evidence received more than one year after the Veteran was notified of the January 1990 rating decision denying hearing loss includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim. 

5.  Degenerative disc disease of the lumbar spine is related to active service.  


CONCLUSIONS OF LAW

1.  The January 1990 RO decision, which denied the Veteran's claims of service connection for a back disability and hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been presented to reopen a claim of entitlement to service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Back Disability

In a rating decision issued in January 1990, the RO denied service connection for a back disability based on a finding that the Veteran did not have a diagnosis of a back disability.  The Veteran filed a notice of disagreement with the decision as to that claim in March 1990.  However, after a statement of the case was issued in April 1990, he did not submit a substantive appeal.  Thus, the decision is final.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The evidence of record at the time of the January 1990 rating decision included service treatment records, a September 1989 VA examination report, and the Veteran's statements.  

The evidence added to the record since the January 1990 rating decision includes the August 2010 VA examination report reflecting a diagnosis of degenerative disc disease of the lumbar spine.  In addition, in a March 2008 private statement, a medical professional related the Veteran's back disability to service.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Both a diagnosis of a back disability and a nexus to service were elements of entitlement to service connection that the RO found were not met in January 1990.  The additional evidence submitted is new and material as it was not previously before VA decisionmakers, is not cumulative or redundant of the evidence previously of record, and relates to previously unestablished elements of entitlement to service connection for a back disability.  Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection for a back disability.  See 38 C.F.R. § 3.156(a).

With respect to the merits of the claim of service connection for a back disability, the Veteran asserts that, while on FTTD in 1986, he stepped in a deep hole and had an immediate onset of back pain, and has had back pain and symptoms ever since.  Lending credibility to Veteran's assertions are copies of Individual Sick Slips he submitted reflecting complaints of back pain due to injury in December 1986, along with an April 1987 Disposition Form reflecting a temporary profile for back pain beginning in December 1986.  

The Form notes that although he had completed Phase II of his over 40 physical he had complaints of back pain, and thus, waiver of completion of Army Physical Fitness Testing (APFT) was recommended.   Referral to an orthopedic surgeon was noted to be pending, and a handwritten remark in an April 1987 referral slip notes "Cleared in Dec 86 . . . Disk Problem."  

The impression on VA x-ray examination of the lumbar spine in September 1989 was narrowing of the intervertebral space at L4-5 and L5-S1, with changes suggesting degenerative disc disease.  

The impression on VA x-ray examination of the lumbar spine in January 2010 was severe degenerative disc disease at L4-5 and L5-S1 with loss of disc space.  The August 2010 VA examination report reflects a diagnosis of lumbar spine degenerative disease.  

Although the August 2010 VA examination report notes degenerative disc disease of the lumbar spine is often seen in aging population, in a March 2008 opinion, a private medical professional related the Veteran's back symptoms to service.  In addition to a long history of service, the March 2008 opinion notes numerous issues related to the back consistent with the record to include not only the 1986 complaints of back pain but also complaints of back pain after a fall in 1964 while on active duty.  The August 2010 VA examination report is not particularly persuasive as evidence that the Veteran's back disability is not related to service as he advanced in age during service and there was an indication that degenerative disc disease was apparent in 1989.

There are documented complaints of back problems during service, and competent credible evidence relating a current back disability to in-service manifestations.  The evidence is in at least equipoise, and resolving doubt in the Veteran's favor, the Board finds service connection for degenerative disc disease of the lumbar spine is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Hearing Loss

In the same rating decision issued in January 1990, the RO also denied service connection for hearing loss based on a finding that the Veteran did not have a hearing loss.  The Veteran did not appeal and the decision as to that claim is final.

The evidence of record at the time of the January 1990 rating decision included service treatment records, a September 1989 VA examination report, and the Veteran's statements.  

The evidence added to the record since the January 1990 rating decision includes a March 6, 2008 private statement in which a medical professional related the Veteran's hearing loss to service.  

Both a diagnosis of hearing loss and a nexus to service were elements of entitlement to service connection for hearing loss that the RO found were not met in January 1990.  The additional evidence submitted is new and material as it was not previously before VA decisionmakers, is not cumulative or redundant of the evidence previously of record, and relates to previously unestablished elements of entitlement to service connection for hearing loss.  Additionally, the evidence triggers VA's duty to provide a medical examination and meets the low threshold for reopening set forth by the United States Court of Appeals for Veterans Claims (Court).  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection for hearing loss.  See 38 C.F.R. § 3.156(a).  The underlying service connection claim is addressed further in the remand section.



ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a back disability is granted. 

Service connection for degenerative disc disease of the lumbar spine is granted.  

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for hearing loss is granted. 


REMAND

The record reflects that the Veteran had three periods of active duty, as well as a period of FTTD, and periods of ADT/ACDUTRA.  Although a February 2011 rating decision reflects the RO's determination that the Veteran was on active duty from January 23, 1961 to April 1965, service personnel records specifically note that the Veteran was not on active duty from October 1960 to April 1961.  Rather, a Record of Service reflects that the Veteran had been assigned "ACDUTRA" from January 23, 1961 to April 20, 1961.  

The Veteran asserts that the disorders on appeal are due to service, to include exposure to asbestos and Agent Orange, and/or due to an undiagnosed illness or a medically unexplained multisymptom illness.  

The Veteran's service personnel records establish service in Southwest Asia during the Persian Gulf War.  Thus, he is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

With respect to service in Vietnam, the Veteran testified that during his first period of active duty, in approximately 1961, the vessel he was aboard was temporarily in Vietnam, where he remained for at least 6 to 8 months, probably in Saigon or DaNang.  The September 2010 VA PTSD examination report reflects the Veteran's report that in 1961 his unit had been ordered to Okinawa, and was "reordered" to Vietnam.  The Veteran added that, at that time, base camps had not yet been established, and that he had engaged in combat.  

Although his DD Form 214 for the first period of active duty reflects one year and 2 months of foreign and/or sea service, service records pertaining to the first period of active duty do not reflect service in Vietnam.  Embarkation Slips reflect that he was on board the USS Sultan in August 1961 and disembarked in Okinawa on August 22, 1961.  The next Embarkation Slip entry on March 13, 1962, is approximately 11 months later.  That entry reflects he embarked on board the USS Mathews at White Beach, Okinawa, and disembarked at Mindoro, Philippines, on March 26, 1962, and returned to Okinawa the following month.  

A Record of Service entry reflects that on August 23, 1961 he was assigned to "Sub-Unit #5 HqCo HqBn 3d Mar Div FMF," and an October 10, 1961 entry reflects he was assigned to "3d LSptCo 3dServBn 3dMarDiv (Rein) FMF." Command chronologies are to be requested for the relevant period from the Marine Corps Historical Center.  

Although the Veteran testified that he did not serve in Vietnam during the second period of active duty, service personnel records pertaining to the second period of active duty reflect completion of Republic of Vietnam training.  In addition, and although his decorations and awards include a Vietnam Service Medal, a Republic of Vietnam Campaign Medal (2 Campaigns), and a Vietnam Cross of Gallantry with Palm, the initial evidence of those awards is the DD Form 214 associated with a period of ADT from September 1986 to April 1987.  

The Republic of Vietnam awarded the Vietnam Gallantry Cross with Palm to units for valorous combat achievements.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).  The circumstances under which the award of the Vietnam Gallantry Cross with Palm was made are not reflected in the record.  

Although the RO attempted to verify his claimed service in the Republic of Vietnam under the Personnel Information Exchange System (PIES) request code O34 in February 2011, service for the first period of active duty from April 1961 to April 1965, was not included in the request, and no response to the February 2011 request is of record.  

Although a February 2011 Memorandum notes PIES code O36 responses with respect to exposure to herbicides were negative, there has been no attempt to verify his claimed occasional duty in the Republic of Vietnam under PIES request code O39.  See VA Adjudication Procedure Manual, M21-1MR, part III, subpart iii, chapter 2, section E, paragraph 33 (Jan. 7, 2007) ("VA Manual") ("Verifying Temporary Duty/Visitation in the RVN").  Thus further development is necessary with respect to service in Vietnam.  

With respect to the Veteran's reopened hearing loss claim, in his February 2011 correspondence, he reported having exposure to loud noise in association with his military occupational specialty (MOS) of radio telegraph operator, and constant weapons firing.  He testified that he also had loud noise exposure during service from heavy equipment.  In view of the evidence and his service, the Veteran is to be afforded a VA examination to determine the nature and etiology of his hearing loss.  

In addition, the Veteran testified that arthralgia, primarily affecting the back and the hands, and that chronic fatigue is due to an undiagnosed illness or a medically unexplained multisymptom illness.  He testified to having been exposed to oil fires and toxic chemicals (hydrogen sulfide) during service in the Southwest Asia.  A March 2008 private opinion relates arthritis to service.  Although the August 2010 VA opinion is to the effect that neither the Veteran's fatigue nor arthralgia/arthritis is due to chronic fatigue syndrome or unexplained chronic multisymptom illness, noting multiple risk factors for fatigue, and that arthritis was not uncommon in the Veteran's age range, an opinion was not provided as to whether the Veteran's fatigue or arthralgia/arthritis is otherwise related to service, to include exposure to Agent Orange.  The opinion is not wholly adequate.  The Veteran is to be scheduled for VA examination to determine the nature and etiology of his chronic fatigue and arthralgia/arthritis.  

In addition, a February 2002 private record reflects a diagnosis of asbestosis based on his occupational exposure to asbestos, abnormal chest x-rays and abnormal pulmonary function tests.  The Veteran testified to exposure to asbestos, to include during service in Southwest Asia while inside old school buildings and hospitals, while stationed at "Fort Ship," the USS Kruger, and the USS Steuben.  The Veteran is to be scheduled for a VA examination to determine the nature and etiology of his respiratory disability, to include asbestosis.  

In addition, the Veteran asserts that he developed a pituitary/brain tumor as a result of service, and testified that although the tumor was removed in December 1999, he continues to have associated headaches.  Although the August 2010 VA examiner opined that his headaches were not an unexplained illness or part of a chronic multisymptom illness, no opinion as was provided as to whether the Veteran's headaches are otherwise related to service.  The opinion is not wholly adequate.  Thus, the Veteran is to be scheduled for a VA examination to determine the nature and etiology of his headaches and the removed pituitary/brain tumor.  

At the hearing, the Veteran testified that his PTSD is worse since the most recent VA examination in September 2010.  The Veteran is to be afforded a VA examination to determine the nature and severity of his service-connected PTSD.   

Accordingly, these issues are REMANDED for the following actions:

1.  Take all appropriate steps to verify his claimed temporary duty service (TDY) in Vietnam, to include contacting the Marine Corps Historical Center and requesting  command chronologies for the appellant's unit from August 23, 1961 to March 12, 1962, following all procedures as outlined in the VA Manual.  VA Adjudication Procedure Manual, M21-1MR, part III, subpart iii, chapter 2, section E, paragraph 33 (Jan. 7, 2007) ("VA Manual") ("Verifying Temporary Duty/Visitation in the RVN").  

2.  The RO should also specifically contact the appropriate service department for exhaustive development to ascertain the circumstances of the Veteran's award of the Vietnam Gallantry Cross with Palm, i.e., whether it was awarded because he individually participated in combat in Vietnam, or because he was in a unit that served in Vietnam.  If there is a narrative describing the reason for the issuance of the award, a copy of the narrative must be associated with the record.  If explanation is unavailable, the reason must be noted in the record (i.e., no one in the service department knows why the Gallantry Cross was awarded).  

3.  Thereafter, schedule the Veteran for a VA hearing loss examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss is related to his active service, to include noise exposure.  

The examination report must include a complete rationale for all opinions expressed.

4.  Also, schedule the Veteran for a VA chronic fatigue/arthralgia examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests and indicate whether there is a clinical diagnosis underlying these claims.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that chronic fatigue or arthralgia is related to his active service, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

The examination report must include a complete rationale for all opinions expressed.

5.  Also, schedule the Veteran for a VA asbestosis examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests and identify whether the Veteran has a respiratory disability consistent with asbestos exposure.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a respiratory disability, to include asbestosis, is related to his active service.  

The examination report must include a complete rationale for all opinions expressed. 

6.  Also, Schedule the Veteran for a VA pituitary/brain tumor examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that pituitary/brain tumor and/or associated headaches is related to his active service.  

The examination report must include a complete rationale for all opinions expressed.

7.  Also, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner must comment on the severity of the Veteran's service-connected PTSD and address the level of social and occupational impairment attributable to PTSD.  

The examination report must include a complete rationale for all opinions expressed.

8.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


